2015 IL App (1st) 131833
                                              No. 1-13-1833
                                       Opinion filed January 21, 2015
                                                                                         Third Division


                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             FIRST DISTRICT


     THE CITY OF CHICAGO, a Municipal                      )
     Corporation,                                          )
                                                                  Appeal from the Circuit Court
                                                           )
                                                                  of Cook County.
            Plaintiff-Appellee,                            )
                                                           )
     v.                                                    )
                                                                  No. 05 L 050792
                                                           )
     FRED J. EYCHANER,                                     )
                                                           )
                                                                  The Honorable
            Defendant-Appellant                            )
                                                                  Rita M. Novak &
                                                           )
                                                                  Margaret A. Brennan,
     (Unknown Others,                                      )
                                                                  Judges, presiding.
                                                           )
            Defendants).


            JUSTICE HYMAN delivered the judgment of the court, with opinion.
            Presiding Justice Pucinski and Justice Lavin concurred in the judgment and opinion.

                                                 OPINION

¶1          The plaintiff City of Chicago (City) exercised its power of eminent domain to take

     defendant Fred Eychaner's property and transfer it to the Blommer Chocolate Company.

     Eychaner filed a traverse and motion to dismiss, challenging the taking as unconstitutional,

     which the trial court denied. After a trial on just compensation, a jury valued Eychaner's land at

     $2.5 million.
     1-13-1833


¶2          Eychaner appeals, arguing: (i) the City may not use eminent domain to take property in a

     conservation area in the name of economic redevelopment; (ii) the trial court should have

     granted Eychaner's motion in limine to bar reference to the property's planned manufacturing

     district (PMD) zoning; (iii) the trial court erred in excluding evidence of how and why the City

     included Eychaner's land in the PMD because it was relevant to the issue of whether there was a

     reasonable probability of rezoning; (iv) the City should not have been allowed to add new

     appraisers that Eychaner had originally retained; (v) the trial court should have allowed appraiser

     Michael MaRous to testify regarding his opinion that there was a reasonable probability of

     rezoning; (vi) the trial court should have stricken MaRous's testimony for violating the court's in

     limine order when he identified Eychaner as his original employer; and (vii) the jury's $2.5

     million verdict was the result of a mistaken belief that there was no reasonable probability of

     rezoning.

¶3          We affirm in part and reverse in part, holding: (i) under long-standing precedent, the City

     may use eminent domain to take property in a conservation area to prevent future blight; (ii) the

     trial court erred in refusing to exclude reference to the land’s PMD zoning, and having so held,

     (iii) we decline to address the relevancy of how and why the PMD zoning came about; (iv)

     Eychaner was not prejudiced when the City chose to call witnesses he had formerly retained but

     had chosen not to call at trial; (v) the trial court erred in limiting MaRous’s testimony; and (vi)

     because of the trial court's curative instruction, no prejudice arose from MaRous's identifying

     Eychaner as his original employer. Accordingly, we reverse and remand for a new trial on just

     compensation.

¶4                                           BACKGROUND

¶5                              Eychaner's Property and Rezoning to PMD



                                                      -2-
     1-13-1833


¶6           Eychaner owned vacant land at the southwest corner of West Grand Avenue and North

     Jefferson Street (labeled "Eychaner's Land," infra figure 1). Two blocks south of Eychaner's land

     stood the Blommer Chocolate Company's Chicago factory at the corner of North DesPlaines

     Street and West Kinzie Street (labeled "Blommer's Factory", infra figure 1).




     Figure 1.

¶7          At the end of 1999, the City proposed the creation of a PMD in the Chicago-Halsted

     corridor (shaded area in the map, infra figure 2, "Eychaner" and "Blommer" labels added), aimed

     at protecting the 2,800 industrial jobs located in the area, preventing residential encroachment on


                                                     -3-
     1-13-1833


     the existing manufacturing facilities, and encouraging manufacturers to invest in their facilities.




     Figure 2.

¶8          The City's municipal code lists five goals behind the creation of PMDs, to: (i) "foster the

     city's industrial base"; (ii) "maintain the city's diversified economy for the general welfare of its

     citizens"; (iii) "strengthen existing manufacturing areas that are suitable in size, location and

     character and which the City Council deems may benefit from designation as a PMD"; (iv)

     "encourage industrial investment, modernization, and expansion by providing for stable and


                                                      -4-
       1-13-1833


       predictable industrial environments"; and (v) "help plan and direct programs and initiatives to

       promote growth and development of the city's industrial employment base." Chicago Municipal

       Code § 17-6-0401-A (amended Sept. 10, 2014). Residential uses are not permitted within PMDs.

       See Chicago Municipal Code §§ 17-6-0403-C, 17-6-0403-F (amended Sept. 10, 2014).

¶9             The proposed area for the PMD contained nine industrial firms, including the Blommer

       Chocolate Company's factory, which was located at the southern most part of the PMD. In

       January 2000, the City held a public meeting regarding the PMD. At the meeting, the area's

       Alderman noted that there had been increasing conflicts between the residential tenants and the

       area's existing industry, including complaints about heavy truck traffic at all hours of the day. At

       the meeting, the City also mentioned that, later in the year, it would conduct an eligibility study

       for the creation of a tax-incremental financing (TIF) district under the Tax Increment Allocation

       Redevelopment Act. 65 ILCS 5/11-74.4-1 et seq. (West 2004). At the meeting, the City

       described Eychaner's land as one of the "two largest sites [in the proposed PMD] that aren't being

       used as the present time," and a potential development site.

¶ 10           Blommer also attended the January 2000 meeting and raised concerns about a proposed

       residential development by CMC Heartland on the other side Kinzie Street, just south of

       Blommer's factory and just outside the proposed boundaries of the PMD. Blommer noted that

       there was no buffer zone between itself and the proposed residential development, creating a

       potential for conflict.

¶ 11           In February 2000, Blommer wrote a letter to the City, objecting to its inclusion in the

       PMD. Blommer's letter noted that "the purpose of the PMD was to protect manufacturing

       businesses from residential development," but the inclusion of Bloomer did not fulfill that

       purpose. Blommer did not show any interest in Eychaner's land in the letter.



                                                        -5-
       1-13-1833


¶ 12          Blommer primarily objected to its inclusion in the PMD because "the vacant land directly

       South of Blommer [was] scheduled for massive residential development by CMC. Unless the

       boundary of the PMD was extended to include the CMC property (South of Kinzie and North of

       the railroad track), there would be no buffer between the heavy industrial use of Blommer's

       property and the residential development being proposed by CMC." Blommer took the position

       that "rather than fight the CMC development, it would be more productive to work together with

       CMC to find ways to make Blommer's operation more compatible to neighboring residential

       usage." Citing three sources of conflict—smell, noise, and traffic—Blommer noted that it had

       already made plans to minimize complaints about the smell of cocoa bean roasting and plant

       noise. As to traffic, Blommer, working with the CMC, wanted to acquire the vacant land and

       parking lot to the east of its factory to use as a staging area for trucks, and alleviate truck

       congestion on DesPlaines and Kinzie Streets. Blommer also proposed vacating the sections of

       Hubbard and Jefferson Streets adjacent to its plant.

¶ 13           But even with its plan to reduce the smell, noise, and traffic associated with its operation,

       Blommer raised the specter that residents would still find its manufacturing operations

       "intolerable." If that were the case, the best solution for Blommer would be to relocate, and if

       forced to move, Blommer noted, "it is hard to imagine another manufacturing concern would be

       interested in buying our property only to inherit our neighborhood problems." Blommer

       concluded that, if it were forced to sell, "not being included in the PMD would provide us with

       some flexibility in finding another use for the property."

¶ 14           The City's plan commission held another meeting on the PMD in March 2000. There, a

       representative from the City's department of planning and development noted that the PMD

       would send a message to developers that this area was to remain primarily industrial and



                                                         -6-
       1-13-1833


       commercial, and that the PMD would prevent residential development on vacant parcels within

       its boundaries. At that meeting, Blommer opposed its inclusion in the PMD, repeating the

       reasons stated in its February 2000 letter. Blommer proposed two solutions: expand the PMD to

       extend south of Kinzie Street, preventing the residential development, or exclude Blommer from

       the PMD so that it could sell its land if conflicts arose with the future residents. Members of the

       Plan Commission expressed a desire to keep Blommer in Chicago. In light of Blommer's and

       others' objections, the Plan Commission deferred voting to approve the PMD.

¶ 15           In late March 2000, Blommer met with the City regarding its concerns about its inclusion

       in the PMD. To minimize the impact of nearby residential development, Blommer asked the City

       to assist it in increasing the size of its industrial campus to create more places for off-street truck

       staging. Blommer proposed acquiring the land to the north and east of its current factory, and

       then walling off the expanded campus. This expansion would mitigate neighbors' complaints

       about noise and trucks. Drawings of Blommer's proposed expansion did not include Eychaner's

       land (outlined below, infra figure 3, "Eychaner" label added). At the meeting, the City noted that

       it was conducting an eligibility study for a tax increment financing district, and that Blommer

       could use the financing to acquire land for its expansion and improve the infrastructure.




                                                         -7-
       1-13-1833




       Figure 3.

¶ 16          In April 2000, the commissioner of the City's Plan Commission wrote a letter to

       Blommer expressing "[w]e are committed to keeping quality manufacturing firms, such as

       [Blommer] in the City. To that end, we are very interested in helping your create a larger

       'industrial campus' as a means to internalize your loading operations, limit traffic impacts on

       adjacent streets, and provide room to expand." The commissioner wrote that the Plan

                                                       -8-
       1-13-1833


       Commission would: (i) work on the possibility of closing parts of Hubbard Street and Jefferson

       Street; (ii) pursue the creation of a tax-increment finance district to finance public infrastructure

       improvements and "any potential acquisitions," which now included Eychaner's land; and (iii)

       defer approval of residential development south of Blommer's plant "to explore design, use and

       density issues." The PMD, the commissioner noted, would "ensure that properties to the north

       and east of [Blommer's] factory are not developed for residential use," and also made clear that

       Blommer's "public support for this action [was] crucial in getting this measure through the

       legislative process."

¶ 17          In May 2000, Blommer commissioned an architect to draw up a site plan for its expanded

       campus. That plan included Eychaner's land (infra figure 4, "Eychaner" and "Blommer" labels

       added). In June 2000, Blommer wrote another letter to the commissioner of the City's Plan

       Commission, summarizing its position on the PMD and CMC's proposed residential

       development south of Kinzie Street. Blommer laid out the plan for its expanded industrial

       campus, outlining a nine-step process for the expansion, including: (i) the City, Blommer, and

       CMC would execute a redevelopment agreement; (ii) the City would acquire three parcels of

       land, one of which Eychaner owned, that the City would then transfer to Blommer for $1; and

       (iii) the City would put in place a tax-increment finance district to help fund the expansion.

       Blommer also noted that "[a] binding Redevelopment Agreement would have to be approved by

       the City and fully executed before Blommer could fully support the PMD and the rezoning of the

       CMC development" for residential use.

¶ 18          Blommer's position did not sit well with the City. In a July 2000 memorandum to the

       mayor, the City wrote that "Blommers seems to be negotiating as if they have us over [a] barrel."

       The memorandum recommended proceeding with the creation of the PMD while continuing to


                                                        -9-
       1-13-1833


       negotiate with Blommer, also noting, "Blommer's will go public with its concerns. The only

       other option is to change the boundaries to exclude them. That will create a slippery slope for all

       the others who want out of the PMD."

¶ 19          In August 2000, the Plan Commission held another meeting. At the meeting, in an effort

       to minimize conflicts between its future residents and Blommer, CMC Heartland proposed a 1-

       acre, 25-foot setback for its residential development on Kinzie Street. Blommer withdrew its

       opposition to its inclusion in the PMD based on the City's willingness to help expand Blommer's

       industrial campus and "create a buffer" between its operations and CMC's proposed residential

       development. In expanding the industrial campus, Blommer could move its truck staging off of

       DesPlains and Kinzie, alleviating complaints about traffic and noise. The Plan Commission

       recommended the city council approve the PMD.

¶ 20          In September 2000, the City Council passed an ordinance adopting the PMD. The City

       made five findings. First, it is City policy to "foster the growth of the City's manufacturing and

       commercial base to maintain a diversified economy." Second, the City "is committed to the

       retention of exiting manufacturing and commercial firms and the development of modern

       facilities." Third, the area designated as the PMD is "directly adjacent to the North Branch

       industrial Corridor and shares many of" the corridor's industrial characteristics. Fourth, the

       proposed PMD has "an active manufacturing and commercial base, expansion opportunities,

       excellent locational advantages and sufficient infrastructure. Fifth, "[c]ontinued manufacturing

       and commercial investment, modernization and expansion depends on a stable and predictable

       land-use environment." The ordinance then lists the purpose of the PMD as intending "to

       accommodate manufacturing, commercial and entertainment uses with an emphasis on office,




                                                       -10-
       1-13-1833


       night-time entertainment, high tech service and sales, arts-oriented retail and the

       retention/expansion of existing manufacturing and distribution facilities."

¶ 21          That same month, the City's community development commission accepted for review

       the proposed plan for the River West Tax Increment Financing Redevelopment Project Area

       (River West TIF). The proposed plan encompassed land on the west side of the Chicago River

       (outlined in picture, infra figure 5, "Eychaner" and "Blommer" labels added), and included both

       Blommer's factory and Eychaner's land. It also included part, but not all, of the PMD (both areas

       mapped, supra figure 2).




       Figure 5.


                                                       -11-
       1-13-1833


¶ 22          As a part of the plan for the proposed River West TIF, the City retained a private firm

       that conducted an eligibility study and drafted a 68-page report. The proposed plan sought "to

       respon[d] to a number of problems and needs within the [River West TIF] Project Area, and ***

       to maintain and revitalize the Project Area as a viable support area for" the Loop. The study

       noted that the areas around Chicago's Loop

                   "are currently enjoying a residential renaissance as thousands of new and returning

                   residents discover the convenience and vibrancy of living downtown. To satisfy the

                   demand for new housing units, developers have begun rehabilitating old industrial

                   buildings and constructing new residential buildings around the Project Area. The

                   inherent incompatibility between new residents and existing industry and commercial

                   businesses can force these industries and commercial businesses out of the area. The

                   rise in land values and property taxes, the incentive to sell to high-bidding residential

                   developers, and the increase in complaints from neighboring residential

                   developments, all work to push industrial and commercial users out.

                      The City of Chicago has recognized, however, that it is critical to the overall land-

                   use balance, and to the employment and tax base of the City, to protect and enhance

                   the remaining industrial areas already in proximity to the Loop."

       In support of these policies, the report notes that the City created the Chicago-Halsted PMD, and

       that the River West TIF is one of the City's tools that "is intended to provide the financial

       mechanism necessary to implement the goals and objective of" the PMD.

¶ 23          Regarding the PMD, the River West TIF study described the need for buffer zones

       between industrial and residential uses to "limit off-site impacts such as noise and vibration" and




                                                        -12-
       1-13-1833


       "to prevent conflicts between incompatible uses." It also noted that "demand for new or

       additional facilities by existing industry is expected to become important in the future."

¶ 24          The proposed area for the River West TIF consisted of 124 acres with 103 buildings and

       105 vacant or parking lot parcels. The usage within the River West TIF included: 15.1%

       industrial, 7.8% commercial, 1.4% mixed-use residential, and 0.7% multifamily residential. The

       remaining uses fell into the categories of institutional, parking, vacant, railroad, and other right-

       of-way.

¶ 25          The study found that tax-increment financing would induce private investment and arrest

       blighting factors in the area. Because the area had not been subject to growth and reinvestment,

       the study reasoned that property owners would not invest in their properties without tax-

       increment financing. The study anticipated benefits, including: (i) stronger economic vitality; (ii)

       increased construction and long-term employment opportunities; (iii) replacement of

       inappropriate uses, blight, and vacant properties with viable, high-quality developments; (iv) the

       elimination of physical impediments, such as roads in poor condition; (v) the construction of

       public improvements to attract private investment; (vi) job-training services to make the area

       more attractive to investors and employers; and (vii) opportunities for minority- and women-

       owned businesses to share in the redevelopment.

¶ 26          The study also documented the conditions of the buildings within the area. According to

       the study, 88% of the buildings were 35 years old or older, and the area met the statutory

       definitions for the following blighting factors: deterioration, code violations, excessive

       vacancies, lack of community planning, and lagging property values. The proposed plan

       concluded that it met the requirements of a "conservation area" under the Tax Increment

       Allocation Redevelopment Act (65 ILCS 5/11-74.4-1 et seq. (West 2004)).


                                                        -13-
       1-13-1833


¶ 27          Moreover, the study set forth several goals and objectives for the River West TIF,

       including: (i) "reduction or elimination of those conditions which qualify the Project Area as a

       conservation area"; (ii) "provision of sound economic development in the Project Area,

       particularly by strengthening the viability, function, and cohesiveness of industrial and

       commercial development"; (iii) employment of local residents; (iv) the creation of strong public-

       private partnerships; (v) improved utilities, roadways, transit facilities, and infrastructure; (vi)

       improved quality of life in the City; (vii) fostering an environment to benefit the health, safety,

       and general welfare of City residents, and that will enhance property values and stimulate private

       investment; and (viii) the preservation of historic buildings.

¶ 28          The study lists 15 strategies to induce redevelopment: (i) encouraging "maintenance and

       expansion of sound and viable industrial and commercial uses in appropriate locations;" (ii)

       permitting "residential development only where such development imposes the minimum

       adverse impact upon the existing industrial and commercial base"; (iii) rehabilitating and

       modernizating existing industrial and commercial structures for continued use; (iv) assembling

       parcels into shapes appropriate for modern development; (v) upgrading infrastructure; (vi) create

       buffers between incompatible uses; (vii) recruiting new enterprises to fill vacant structures; (viii)

       studying existing and future traffic conditions; (ix) improving parking; (x) enhancing visual

       character with building rehabilitation and right-of-way improvements; (xi) undertaking

       environmental rehabilitation; (xii) preventing any adverse environmental impact to the Chicago

       River; (xiii) promoting energy efficient development; (xiv) establishing job-readiness and job-

       training programs and having area employers commit to interviewing those trainees; and (xv)

       providing opportunities for women- and minority-owned businesses.




                                                        -14-
       1-13-1833


¶ 29          The River West TIF plan cited one parcel of land for acquisition by the City under the

       Act, but this was not Eychaner's land. The total estimated redevelopment costs for the River

       West TIF were $150 million. The estimated date of completion of the redevelopment project was

       "no later than December 31, 2023."

¶ 30          In January 2001, the Community Development Commission recommended the City

       Council adopt the plan for the River West TIF. The City Council passed an ordinance that

       adopted the River West TIF plan soon thereafter, finding that, as a conservation area, the area

       "may become a blighted area."

¶ 31          In May 2001, Blommer submitted a redevelopment proposal to the City regarding its

       expanded campus. Blommer proposed acquiring 4.2 acres of land surrounding it factory, which

       included Eychaner's land. Its proposal noted that Blommer's expanded campus would create and

       retain jobs at its plant, increase tax revenue for the City, ensure that Blommer stayed in Chicago,

       and create a "buffer zone" between Blommer's factory and residential development.

¶ 32          In February 2002, Blommer offered to purchase Eychaner's land for $824,980. Eychaner

       refused to sell. In April 2002, the City notified Eychaner that it was considering taking his

       property. The City's Community Development Commission held a public meeting regarding the

       proposed taking in May 2002. Eychaner's counsel attended the meeting and objected to the City's

       actions. The commission nevertheless recommended acquiring Eychaner's and others' property

       via eminent domain. In June 2002, the City Council passed an ordinance authorizing the taking

       of Eychaner's land, finding the taking necessary to achieve the objectives of the River West TIF

       plan, noting "[t]he Plan and the use of tax increment financing provide a mechanism to support

       new growth through leveraging private investment, and helping to finance land acquisition,

       demolition, remediation, site preparation and infrastructure for new development in the Area."


                                                       -15-
       1-13-1833


¶ 33          In February 2006, the City Council passed an ordinance appointing Blommer as the

       project developer for the acquired properties and authorizing a redevelopment agreement

       between Blommer and the City.

¶ 34                                      Condemnation Proceedings

¶ 35          In August 2005, the City filed a complaint to condemn Eychaner's property through

       eminent domain. In January 2006, Eychaner filed a traverse and motion to dismiss, arguing that

       the City's exercise of eminent domain was prima facie unconstitutional and that the trial court

       should dismiss the complaint.

¶ 36          The trial court denied Eychaner's traverse in August 2006. On Eychaner's motion, the

       trial judge certified that order for interlocutory appeal on the question of whether the City could

       use its eminent domain powers to take property that is neither blighted nor a slum and give to a

       private party in the name of economic redevelopment. This court denied Eychaner's petition for

       leave to appeal, and remanded the case, which proceeded to a jury trial on just compensation.

¶ 37          Before trial, Eychaner moved in limine to bar reference to the land's PMD zoning.

       Eychaner argued that under the "project influence rule," the valuation should not take into

       account the PMD zoning. The trial judge denied that motion. The City filed a motion in limine to

       bar evidence that it intends to transfer the land to Blommer, which the trial court granted.

¶ 38          Eychaner disclosed four expert witnesses under Illinois Supreme Court Rule 213(f)(3)

       (eff. Jan. 1, 2007): Joseph Thouvenell, Michael MaRous, Allen Kracower, and Dale Kleszynski.

       But in his witness list before trial, Eychaner decided not to call two of his experts: MaRous and

       Thouvenell. The City then supplemented its Rule 213(f) disclosures to add MaRous and

       Thouvenell as its own witnesses. Eychaner moved to strike those disclosures as untimely, which

       the trial court denied. The City then moved in limine to bar Eychaner from cross-examining his



                                                       -16-
       1-13-1833


       abandoned witnesses on opinions the City did not elicit on direct examination, which the trial

       court granted. It also granted Eychaner's motion in limine to bar evidence that he previously

       retained MaRous and Thouvenell.

¶ 39          At trial, during the City's case-in-chief, it called three real estate appraisal expert

       witnesses. First, Kathy Dart opined rezoning was not a reasonable probability. She based this

       conclusion on Chicago's 13 PMDs, not one of which has a residential use in it. No one has

       rezoned any land in a PMD for residential use. They are strictly industrial and commercial areas.

       She also noted that residential use would not meet the objectives of a PMD. Dart stated that the

       highest and best use of the land was for light industrial and commercial uses, consistent with the

       PMD zoning. Dart appraised the property at $1.53 million. Another appraiser, James Gibbons,

       testified similarly: that it was not reasonably probable to assume that land in a PMD could be

       rezoned for residential use. He appraised Eychaner's land at $1.4 million.

¶ 40          The City then called MaRous, who did not testify whether there was a reasonable

       probability of rezoning, but valued the land at $2.55 million assuming the land’s PMD zoning,

       which he described on cross examination as an "extraordinary assumption." MaRous also

       testified as follows on redirect examination:

                      "Q. [City's attorney:] And then he [opposing counsel] also mentioned that you do

                   work for corporations, correct?

                      A. Yes.

                      Q. And a corporation did not hire you to appraise the subject property in this case,

                   did they?

                      A. It may have been one of Mr. Eychaner's corporations. I don't recall.

                      Q. Well—



                                                        -17-
       1-13-1833


                      MR. GESELBRACHT [Eychaner's attorney]: Objection, you Honor.

                      THE COURT: Sustained. Move to strike[?]

                      MR. GESELBRACHT: Move to strike.

                      THE WITNESS: Okay.

                      THE COURT: That answer will be stricken."

       Eychaner requested a sidebar and moved to strike all of MaRous' testimony for violating the trial

       court's in limine order. Alternatively, Eychaner argued that the trial court should permit him to

       re-cross-examine MaRous on his opinions not covered on the City's direct examination. As a

       second alternative, Eychaner requested a curative instruction. The court denied Eychaner's

       motions, but did instruct the jurors "not to concern themselves with who may have requested Mr.

       MaRous to perform an appraisal of the subject property."

¶ 41          In Eychaner's case-in-chief, he called Allen Kracower as a land planning expert.

       Kracower testified that the highest and best use for the land was as a "multiple family

       residential" use. As to the reasonable probably of rezoning, Kracower opined that "it was

       reasonably probable *** to have the property rezoned" to allow "a multiple family higher-rise

       type structure." He based this opinion on the rezoning of 13 acres of nearby land outside of the

       PMD that was originally zoned for industrial use and was rezoned in 1972 and 2002 for

       residential use: Kinzie Park and Kinzie Station. These rezonings, Kracower stated, showed that

       the industrial zoning designation was flexible. He also noted that the surrounding area is

       becoming increasingly residential to the east and south even though industrial firms once

       dominated it. In Kracower's opinion, dense urban areas are not suited for manufacturing, since

       such use requires an abundance of land and unclogged trucking routes. Regarding PMDs

       generally, Kracower opined that the PMD was an out-of-date classification since it has not



                                                      -18-
       1-13-1833


       stopped manufacturing from leaving the City. He also said there were no residential uses in

       PMDs simply because no one had asked for such a rezoning.

¶ 42           Eychaner then called Dale Kleszynski as an expert real estate appraiser. Kleszynski

       opined that there was a reasonable probability of rezoning and that the highest and best use of the

       land was as a residential high rise. He noted many properties in the area, especially on the east

       side of the Chicago River, had transitioned from industrial to residential. Kleszynski valued the

       land at $5.1 million. On cross-examination, however, Kleszynski revealed that, for valuation

       purposes, he did not compare Eychaner's land to land in other PMDs. He also could not cite a

       single instance of a residential use in any PMD.

¶ 43           Eychaner also called Nora Curry, a financial planning analyst with the City's department

       of housing and economic development. Curry testified about the nature and purpose of PMDs to

       create a stable areas of industry.

¶ 44           In its rebuttal case, the City called Thouvenell, who valued the land at $3.6 million and

       stated that its highest and best use was as multifamily residential use. He testified to a reasonable

       probability of rezoning for multifamily residential use. He admitted that in the City's 13 PMDs,

       there were no residential uses, and he relied on other nearby properties that have been rezoned

       from industrial to residential classifications.

¶ 45           The City then called Lawrence Okrent, an expert land planner, who testified that there

       was no reasonable probability of rezoning Eychaner's property. He looked at zoning trends in the

       area dating back to the 1920s. He opined that the creation of this PMD was consistent with land

       use trends in the area. Okrent disagreed with Kracower regarding the meaningfulness of nearby

       residential development. He distinguished Eychaner's property from others because it was in the

       middle of the PMD, making it an unlikely candidate for residential rezoning. For the City



                                                         -19-
       1-13-1833


       Council to adopt residential zoning for Eychaner's land, he testified, would be careless, and the

       highest and best use of the land was for light industrial and commercial uses, consistent with the

       PMD zoning.

¶ 46          The jury returned a verdict of $2.5 million. Eychaner appeals.

¶ 47                                             ANALYSIS

¶ 48          Eychaner raises seven issues on appeal regarding both the traverse and the trial on just

       compensation. We find no constitutional error, but reverse for a new trial on just compensation.

¶ 49                               Eminent Domain in a Conservation Area

¶ 50          Eychaner argues that the City may not exercise the power of eminent domain in a

       conservation area in the name of economic redevelopment. We disagree. We review the

       constitutionality of a taking de novo. Southwestern Illinois Development Authority v. Al-

       Muhajirum, 318 Ill. App. 3d 1005, 1008 (2001).

¶ 51          Condemnation, or eminent domain, is the process by which the government takes private

       property for public purposes subject to payment of just compensation. Village of Bellwood v.

       American National Bank & Trust Co. of Chicago, 2011 IL App (1st) 093115, ¶ 18. The Illinois

       Constitution and the United State Constitution prohibit the taking of private property for a public

       purpose without payment. Ill. Const. 1970, art. I, § 15; U.S. Const., amend. V. While the power

       and right of eminent domain are indeed vast, they are heavily regulated by legislation.

       Department of Public Works & Buildings v. Kirkendall, 415 Ill. 214, 218 (1953).

¶ 52          The government's exercise of eminent domain must be for some public purpose. City of

       Chicago v. Barnes, 30 Ill. 2d 255, 257 (1964). Nevertheless "private persons may ultimately

       acquire ownership of property arising out of a taking and the subsequent transfer to private

       ownership does not by itself defeat the public purpose." Southwestern Illinois Development



                                                      -20-
       1-13-1833


       Authority v. National City Environmental, LLC, 199 Ill. 2d 225, 235 (2002) (SWIDA). Moreover,

       "possessory use by the public is not an indispensable prerequisite to the lawful exercise of the

       power of eminent domain." People ex rel. Gutknecht v. City of Chicago, 3 Ill. 2d 539, 545

       (1954).

¶ 53             Eychaner argues the City's taking is unconstitutional, lacking a public purpose under

       SWIDA, 199 Ill. 2d 225 (2002). Eychaner mischaracterizes SWIDA, arguing that the City cannot

       use eminent domain to transfer property from one party to another unless the property is

       blighted. But SWIDA focuses on the motive behind the taking, and does not support Eychaner's

       position.

¶ 54             In SWIDA, the Southwestern Illinois Development Authority (SWIDA) sought to

       exercise its eminent domain powers to take 148.5 acres of land belonging to a recycling company

       and transfer it to a racetrack for use as a parking lot. Id. at 228-29. SWIDA cited less traffic,

       better public safety, economic benefits, and the reduction of blight as the public purposes of the

       taking, but conducted no study and had no economic plan to support these findings. Id. at 232-

       33. The trial court approved the taking as constitutional, but the supreme court reversed. Id. at

       227. SWIDA permits a government to take property in the name of economic redevelopment as

       long as members of the public are the primary intended beneficiaries of the taking rather than

       private businesses. Id. at 240.

¶ 55             The supreme court established no "bright-line test" or set of factors to distinguish public

       versus private beneficiaries. Id. Rather, the court noted that the facts—significantly, a lack of a

       parking study or economic plan—showed this was a sweetheart deal, and that SWIDA did not

       intend to benefit the public at all:




                                                         -21-
       1-13-1833


                       "While the activities here were undertaken in the guise of carrying out its

                   legislated mission, SWIDA's true intentions were not clothed in an independent,

                   legitimate governmental decision to further a planned public use. SWIDA did not

                   conduct or commission a thorough study of the parking situation at Gateway. Nor did

                   it formulate any economic plan requiring additional parking at the racetrack. SWIDA

                   advertised that, for a fee, it would condemn land at the request of 'private developers'

                   for the 'private use' of developers. In addition, SWIDA entered into a contract with

                   [the racetrack] to condemn whatever land 'may be desired *** by [the racetrack].'

                   Clearly, the foundation of this taking is rooted not in the economic and planning

                   process with which SWIDA has been charged. Rather, this action was undertaken

                   solely in response to Gateway's expansion goals and its failure to accomplish those

                   goals through purchasing [the recycling center's] land at an acceptable negotiated

                   price. It appears SWIDA's true intentions were to act as a default broker of land for

                   Gateway's proposed parking plan." (Emphases added.) Id. at 240-41.

¶ 56           This court commented in dicta on SWIDA in City of Chicago v. Midland Smelting Co.,

       385 Ill. App. 3d 945 (2008). We noted that SWIDA did not stand for the proposition that takings

       in the name of economic redevelopment required a right of public access to the taken property.

       Id. at 971. Rather, " 'possessory use by the public is not an indispensable prerequisite to the

       lawful exercise of the power of eminent domain.' " Id. at 973 (quoting People ex rel. Gutknecht

       v. City of Chicago, 3 Ill. 2d 539, 544-45 (1954)). Instead, the SWIDA court "focused on the

       motives behind the taking and whether the taking was in fact intended to benefit the public or,

       rather, to benefit purely private interests." Id. at 971-72.




                                                         -22-
       1-13-1833


¶ 57          SWIDA does not stand for the proposition, as Eychaner urges, that a taking in a

       conservation area is unconstitutional. In People ex rel. Gutknecht v. City of Chicago, 3 Ill. 2d

       539 (1954), and Kelo v. City of New London, Connecticut, 545 U.S. 469 (2005), the Illinois

       Supreme Court and United States Supreme Court held these takings constitutional.

¶ 58          In Gutknecht, the Illinois Supreme Court dealt with the constitutionality of a taking in a

       conservation area under the Urban Community Conservation Act (Ill. Rev. Stat. 1953, ch. 67 ½,

       ¶ 91.8, et seq.). Gutknecht, 3 Ill. 2d at 541. That statute defined "conservation areas," like the

       statute here, as those areas "likely to become slum and blighted areas if their deterioration is not

       arrested." Id. at 542. The statute called for the creation of "municipal community conservation

       boards" to designate areas as conservation areas, and, after investigations and hearings, to adopt

       conservations plans to prevent the areas from becoming blighted. Id. If the board adopted a

       conservation plan, it could take land through eminent domain when appropriate to the plan's

       implementation. Id. at 543.

¶ 59          The plaintiff in Gutknecht challenged the validity of these takings. It argued that because

       the statute allowed properties acquired through eminent domain to be transferred to private

       developers in accordance with a conservation plan, the taking had no public purpose. Id. at 544.

       Eychaner makes the same argument. Our supreme court roundly rejected that position, holding

       "[w]hen such areas have been reclaimed and the redevelopment achieved, the public purpose has

       been fully accomplished." (Internal quotation marks omitted.) Id. at 545.

¶ 60          Nor was it fatal that the Gutknecht takings were done to prevent blight rather than

       eliminate it (another of Eychaner's arguments). Rejecting this position, the court said it knew of

       no constitutional principle requiring a government to deal with blight only after "it has reached

       its maximum development." Id. The court also rejected the argument that the use of eminent



                                                        -23-
       1-13-1833


       domain to prevent slums would mean every piece of property potentially could be condemned.

       Id. "Legitimate use of governmental power is not prohibited because of the possibility that the

       power may be abused." Id.

¶ 61          Similarly, the United State Supreme Court in Kelo v. City of New London, Connecticut,

       545 U.S. 469 (2005), found no issue with this kind of taking. There, a state-sanctioned nonprofit

       created a development plan to revitalize an economically distressed portion of the city. Id. at

       472-74. Part of that plan included the acquisition of 115 privately owned properties for use as a

       conference center hotel among other commercial and recreational uses. Id. at 474. Many of the

       individual properties were not blighted, but were condemned only because they were located in

       the planned development area. Id. at 475.

¶ 62          Addressing the same arguments, the court rejected the condemnees' position on the

       constitution's public use mandate, holding the fifth amendment’s public use requirement did not

       require the public actually be able to use the taken land. Id. at 479. Rather, "it embraced the

       broader and more natural interpretation of public use as 'public purpose.' " Id. at 480. That

       interpretation granted great deference to state legislatures to determine "what public needs justify

       the use of the takings power." Id. at 483. Thus, the court reasoned that the plan the city set

       forth—to revitalize a distressed area—satisfied the public use requirement:

                   "The City has carefully formulated an economic development plan that it believes

                   will provide appreciable benefits to the community, including—but by no means

                   limited to—new jobs and increased tax revenue. *** To effectuate this plan, the City

                   has invoked a state statute that specifically authorizes the use of eminent domain to

                   promote economic development. Given the comprehensive character of the plan, the

                   thorough deliberation that preceded its adoption, and the limited scope of our review,



                                                       -24-
       1-13-1833


                   it is appropriate for us *** to resolve the challenges of the individual owners, not on a

                   piecemeal basis, but rather in light of the entire plan. Because that plan

                   unquestionably serves a public purpose, the takings challenged here satisfy the public

                   use requirement of the Fifth Amendment." (Emphases added.) Id. at 483-84.

¶ 63          Guided by SWIDA, Gutknecht, and Kelo, we turn to the City’s taking, and hold that it

       unquestionably serves a public purpose of preventing blight, promoting economic revitalization,

       and protecting existing industry. As the City noted at oral argument, the public purpose of the

       PMD and River West TIF was "to make this whole area work for everyone."

¶ 64          We begin with the authority under which the City exercised the taking. See Lake Louise

       Improvement Ass'n v. Multimedia Cablevision of Oak Lawn, Inc., 157 Ill. App. 3d 713, 716

       (1987) ("the question of whether a particular taking authorized by a legislative enactment should

       not be construed constitutionally without a complete inquiry into the substance of the legislation

       and its ultimate purpose").

¶ 65          The City took Eychaner's property under the Tax Increment Allocation Redevelopment

       Act (Act) (65 ILCS 5/11-74.4-1 et seq. (West 2004)), which allows municipalities to use eminent

       domain within a "redevelopment project area *** to achieve the objectives of the redevelopment

       plan and project." 65 ILCS 5/11-74.4-4(c) (West 2004). A "redevelopment plan" is a program "to

       reduce or eliminate" conditions that cause the area to be labeled as a "blighted area," a

       "conservation area," or an "industrial park conservation area." (Internal quotation marks

       omitted.) 65 ILCS 5/11-74.4-3(n) (West 2004). In addition to eminent domain, a municipality

       may acquire and dispose of property in any number of ways to further a redevelopment plan. See

       65 ILCS 5/11-74.4-4(c) (West 2004) ("A municipality may *** acquire by purchase, donation,

       lease or eminent domain; own, convey, lease, mortgage or dispose of land and other property,



                                                       -25-
       1-13-1833


       real or personal, or rights or interests therein, and grant or acquire licenses, easements and

       options with respect thereto, all in the manner and at such price the municipality determines is

       reasonably necessary to achieve the objectives of the redevelopment plan and project.").

¶ 66           Under the Act, an improved area is considered "blighted" where "buildings or

       improvements are detrimental to the public safety, health, or welfare because of a combination of

       5 or more" blighting factors distributed throughout the area, including: dilapidated, obsolescent,

       or deteriorated buildings; code violations; illegal uses; excessive vacancies; lack of ventilation,

       light, or sanitary facilities; inadequate utilities; excessive or deleterious land use; the need for

       environmental remediation; lack of community planning; and declining land values. (Emphasis

       added.) See 65 ILCS 5/11-74.4-3(a)(1)(A)-(M) (West 2004).

¶ 67           Similarly, an improved area is considered a "conservation area" where "50% or more of

       the structures" are 35 years old or older, and the "area is not yet a blighted area but because of a

       combination of 3 or more of" the above blighting factors, the "area may become a blighted area."

       (Emphasis added.) See 65 ILCS 5/11-74.4-3(b)(1)-(13) (West 2004). (The blighting factors for a

       "blighted area" and a "conservation area" are, for the most part, identical. The differences

       between the factors are either insubstantial or irrelevant. Compare 65 ILCS 5/11-74.4-3(a)(1)(G)

       (West 2004) and 65 ILCS 5/11-74.4-3(b)(7) (West 2004); compare 65 ILCS 5/11-74.4-

       3(a)(1)(M) (West 2004) and 65 ILCS 5/11-74.4-3(b)(13) (West 2004).)

¶ 68           The Act's definition of a "conservation area" is similar to the term's definition in the

       Urban Community Conservation Act, the statute at issue in Gutknecht, 3 Ill. 2d at 541. In the

       Act's legislative findings, the General Assembly noted that "conservation areas are rapidly

       deteriorating and declining and may soon become blighted areas if their decline is not checked."

       65 ILCS 5/11-74.4-2(a) (West 2004). The legislature further found that the presence of blighting


                                                        -26-
       1-13-1833


       factors in a conservation area endangers the area's "stable economic and physical development."

       Id. "[T]o remove and alleviate adverse conditions it is necessary to encourage private investment

       and restore and enhance the tax base of the taxing districts in such areas by the development or

       redevelopment of project areas." 65 ILCS 5/11-74.4-2(b) (West 2004). Redevelopment projects

       that eliminate blighting factors from conservation areas are, as the legislature found, "essential to

       the public interest." Id.

¶ 69           Eychaner does not contest the designation of the River West TIF as a conservation area.

       That is, he does not contest that the area is under the threat of becoming blighted. Under

       Gutknecht, the government may use the power of eminent domain to prevent future blight in a

       conservation area such as the River West TIF. Gutknecht, 3 Ill. 2d at 545. Eychaner incorrectly

       argues that SWIDA's holding foreclosed takings unless to eliminate already existing blight. Not

       so.

¶ 70           When determining the limits of the government's right to take private property, we will

       defer to the General Assembly’s exercise of those powers. Id. at 543; SWIDA, 199 Ill. 2d at 236

       ("Great deference should be afforded the legislature and its granting of eminent domain

       authority."). Under SWIDA, that deference evaporates when the public purpose behind the taking

       is a pretext, when a municipality uses eminent domain as a weapon to forcibly transfer property

       from one private owner to another. See SWIDA, 199 Ill. 2d at 240 ("While [SWIDA's] activities

       here were undertaken in the guise of carrying out its legislated mission, SWIDA's true intentions

       were not clothed in an independent, legitimate governmental decision to further a planned public

       use."); Kelo v. City of New London, Connecticut, 545 U.S. 469, 478 (2005) (noting government

       would not be allowed "to take property under the mere pretext of a public purpose, when its

       actual purpose was to bestow private benefit."); cf. Franco v. National Capital Revitalization



                                                       -27-
       1-13-1833


       Corp., 930 A.2d 160, 169 (D.C. 2007) (finding "pretext" to be valid affirmative defense to

       condemnation for economic redevelopment).

¶ 71          Recognizing the difference between a valid public use and a sham can be challenging.

       But a telling feature of sound public use in the context of economic redevelopment is the

       existence of a well-developed, publicly vetted, and thoughtful economic development plan. Such

       a plan was present in Kelo,545 U.S. at 483-84, and Gutknecht, 3 Ill. 2d at 542-43, but absent in

       SWIDA, 199 Ill. 2d at 240 ("SWIDA did not conduct or commission a thorough study of the

       parking situation at [the racetrack]. Nor did it formulate any economic plan requiring additional

       parking at the racetrack."). A taking will likely pass constitutional muster where done in

       furtherance of a sound economic development plan, rather than the plan retroactively justifying

       the taking. Cf. Romeo v. Cranston Redevelopment Agency, 254 A.2d 426, 433 (R.I. 1969)

       ("governing bodies must either plan for the development or redevelopment of urban areas or

       permit them to become more congested, deteriorated, obsolescent, unhealthy, stagnant,

       inefficient and costly" (internal quotation marks omitted)).

¶ 72          The City had a plan when it created the PMD to promote industrial investment and

       prevent residential encroachment on existing factories. The City wanted to foster its industrial

       and commercial base while maintaining a diversified economy. In creating a large contiguous

       PMD, the City created an area where industrial and commercial users could rely on a stable and

       predictable zoning scheme. That stability would encourage investment, modernization, and

       expansion of existing industrial facilities while minimizing future conflicts between industrial

       and residential property owners. Investment would promote job growth and increase tax

       revenues. The City logically found that, given the increasingly residential nature of the area

       surrounding the Loop, existing manufacturing firms had little incentive to invest in their



                                                      -28-
       1-13-1833


       facilities—let alone stay in their current locations—especially knowing that rising land values

       and taxes would soon make their current locations unfeasible if nearby residents complained

       about factory operations.

¶ 73          The City also created the River West TIF to further similar goals through the exercise of

       eminent domain and to act as a "financial mechanism" to implement the PMD. Before approving

       the River West TIF, the City thoroughly studied the proposed area and created strategies for its

       revitalization. One of the goals for the River West TIF, given the "inherent incompatibility

       between new residents and existing industry," was to minimize the conflict between residential

       and industrial uses. This included "protect[ing] and enhanc[ing] the remaining industrial areas

       already in proximity to the Loop," and creating buffer zones between industrial and residential

       uses. Anticipated benefits of the River West TIF included more economic and employment

       opportunities, increased tax revenue, and the prevention of blight. Moreover, in the ordinance

       authorizing the taking of Eychaner's land, the City found the eminent domain action in line with

       the goals of the River West TIF.

¶ 74          The findings associated with the PMD, the River West TIF, and the ordinance

       authorizing the taking of Eychaner's land do not indicate a sweetheart deal to help Blommer

       avoid paying full price for Eychaner’s land on the real estate market, as was the case in SWIDA,

       199 Ill. 2d at 239-40. On the contrary, these plans show the City, in good faith, considering the

       public use of taking Eychaner’s land, and finding it in conformance with the goals of the Act, the

       PMD, and River West TIF to check future blight, to minimize the conflict between residential

       and industrial uses, and promote the economic revitalization of a conservation area. See 65 ILCS

       5/11-74.4-3(n) (West 2004); Northeast Parent & Child Society, Inc. v. City of Schenectady

       Industrial Development Agency, 114 A.D.2d 741, 742 (N.Y. App. Div. 1985) (finding valid



                                                      -29-
       1-13-1833


       public use in taking of school for industrial use to retain local industry); General Building

       Contractors, LLC. v. Board of Shawnee County Commissioners of Shawnee County, 66 P.3d 873,

       883 (Kan. 2003) (holding development of industrial park valid public purpose of encouraging

       economic development).

¶ 75          Eychaner cites no evidence that the River West TIF and PMD were set up as a sham to

       take his property. He does not attack the findings of the study underlying the River West TIF,

       which noted the presence of four blighting factors, and the need for economic revitalization and

       reinvestment. See Malec v. City of Belleville, 407 Ill. App. 3d 610, 632 (2011) ("When a

       municipality approves the findings of blight in an ordinance, a presumption exists that the

       municipality's findings of blight were valid."). The goals of the River West TIF—to reduce

       blighting factors, prevent blight, foster the City's industrial base, prevent conflicts between

       residential and industrial uses, and retain existing industry—all constitute valid public uses. The

       taking of Eychaner’s land to expand Blommer’s industrial campus land furthers each of these

       goals, and is thus a sound use of eminent domain.

¶ 76          Eychaner next argues that his property shows no signs of blight and therefore cannot be

       taken. Our supreme court long ago rejected this argument. See City of Chicago v. Barnes, 30 Ill.

       2d 255, 257 (1964) ("the fact that there may be some sound buildings in the slum and blighted

       area is no defense to the proceedings. Property may be taken which, standing by itself, is

       unoffending, for the test is based on the condition of the area as a whole."); Village of Wheeling

       v. Exchange National Bank of Chicago, 213 Ill. App. 3d 325, 332 (1991) (same). The argument

       suffers from tunnel vision. The question of whether a taking prevents or eliminates blight focuses

       on the area in question—here, the River West TIF—not Eychaner’s individual property.




                                                       -30-
       1-13-1833


¶ 77             Eychaner casts aspersions on the deal between the City and Blommer to expand

       Blommer's campus. Throughout his briefs, he implies that that deal was the impetus behind both

       the PMD and River West TIF. This is incorrect. Rather, the City conceived of the PMD and

       River West TIF as part of an economic revitalization plan. Blommer's objection to its inclusion

       in the PMD created a roadblock to the City's plan, which the City removed when it agreed to aid

       and fund the expansion of Blommer's campus. While numerous land owners objected to their

       inclusion in the PMD, the City only acted on Blommer's objection. Naturally, the City did not

       want the PMD to cause hardship to existing industry like Blommer—a result contrary to the

       stated purposes of the PMD and River West TIF. Accordingly, Eychaner's characterization is

       untrue.

¶ 78             Thus, the use of eminent domain to expand Blommer's campus passes constitutional

       muster because it aligns with the goals of the City's economic development plan to retain

       existing industry, prevent conflicts between residential and industrial use, and promote

       investment and revitalization in a conservation area.

¶ 79             The trial court properly denied Eychaner’s traverse and motion to dismiss.

¶ 80                                     The "Scope of the Project" Rule

¶ 81             Eychaner next argues that the trial court erred when it denied his motion in limine to

       exclude reference to his property’s PMD zoning. He asserts that the zoning was inadmissible

       under the "scope of the project" rule or "project influence" rule. We agree. Generally, we review

       the denial of a motion in limine for an abuse of discretion. Illinos State Toll Highway Authority v.

       Heritage Standard Bank & Trust Co., 250 Ill. App. 3d 665, 673 (1993). But where the issue is

       one of statutory interpretation, our review is de novo. People v. Childress, 338 Ill. App. 3d 540,

       547 (2003).



                                                        -31-
       1-13-1833


¶ 82          Generally, the valuation date of condemned property is the time of filing the petition for

       condemnation. City of Chicago v. Riley, 16 Ill. 2d 257, 264 (1959). The "scope of the project

       rule" is an exception to this rule, and is codified in the Eminent Domain Act, 735 ILCS 30/1-1-1

       et seq. (West 2012). Regarding valuation, the rule states:

                      "In the condemnation of property for a public improvement, there shall be

                   excluded from the fair cash market value of the property any appreciation in value

                   proximately caused by the improvement and any depreciation in value proximately

                   caused by the improvement. However, such appreciation or depreciation shall not be

                   excluded when property is condemned for a separate project conceived independently

                   of and subsequent to the original project." (Emphasis added.) 735 ILCS 30/10-5-60

                   (West 2012) (formerly 735 ILCS 5/7-121 (West 2004) (no substantive differences)).

       As Eychaner notes, this statue codifies the rule from United States v. Miller, 317 U.S. 369

       (1943). See 3 Philip Nichols on Eminent Domain § 8A.01(3)(a)-(b) (3d ed. 1997).

¶ 83          The facts of Miller clarify application of the rule. In Miller, the government flooded an

       area which a railroad passed through. Miller, 317 U.S. at 370. To compensate the railroad, the

       government selected sites as possible alternatives for the railway. Id. at 371. In the intervening

       years between the flood and building the new rail line, a town sprung up on the now valuable

       waterfront property created by the flooding. Id. When time came to relocate the railway, the

       government filed an action in eminent domain to take the townspeople's land. Id. On the issue of

       just compensation, the trial court did not allow the jury to consider the increase in value that the

       flood caused, and the United State Supreme Court affirmed. The court reasoned that if "the

       public project from the beginning included the taking of certain tracts but only one of them is

       taken in the first instance, the owner of the other tracts should not be allowed an increased value



                                                       -32-
       1-13-1833


       for his lands which are ultimately to be taken." (Emphasis added.) Id. at 376-77. "The rule does

       not require a showing that the land ultimately taken was actually specified in the original plans

       for the project. It need only be shown that during the course of the planning or original

       construction it became evident that land so situated would probably be needed for the public

       use." United States v. Reynolds, 397 U.S. 14, 21 (1970).

¶ 84          Similarly, application of Illinois's scope of the project rule requires a two-step project.

       That is, an "original project" must cause an increase or decrease in the value of the condemnee’s

       land, followed by a separate project "conceived independently of and subsequent to the original"

       in which the condemnee’s land is taken. 735 ILCS 30/10-5-60 (West 2012); see Conti v. Rhode

       Island Economic Development Corp., 900 A.2d 1221, 1233-34 (R.I. 2006) ("scope-of-the-

       project-rule cases often involve drawn out governmental projects, piecemeal takings separated by

       noticeable gaps in time, and some evidence that, in the interim, the market values of neighboring

       properties increased because of the projects").

¶ 85          The rule ensures that the price of the condemned land reflects the condemnee's

       reasonable expectation that its land would or would not be taken as part of the original project.

       See Merced Irrigation District v. Woolstenhulme, 483 P.2d 1, 12 (Cal. 1971) ("the increase in

       value of land which is initially expected to be outside the boundaries of a proposed improvement,

       must be recognized to constitute a proper element of just compensation"). If the condemnee

       reasonably did not expect the government to include its land as part of the original project, the

       price should reflect any increase or decrease caused by that project. But if the condemnee did

       reasonably expect the taking as part of the original project, the price should not take the

       existence of that project into account.




                                                         -33-
       1-13-1833


¶ 86           The initial question is the meaning of the term "public improvement." See 735 ILCS

       30/10-5-60 (West 2012). Courts read statutes to ascertain and give effect to the intent of the

       legislature as evidenced by the plain and ordinary meaning of the statute's language. People v.

       Donoho, 204 Ill. 2d 159, 171 (2003). We may then consider "the reason for the law, the

       problems to be remedied, and the objects and purposes sought." Id. at 171-72.

¶ 87          "Public improvement" involves the ultimate use of the taken property or the public

       benefit resulting from the taking itself. The statute refers to the "public improvement" in terms of

       the purpose the taking. 735 ILCS 30/10-5-60 (West 2012). Where land is taken for a park or a

       highway or similar public project, the park or highway is the "improvement." But the

       government may also take land in a blighted area without a plan for future use. City of Chicago

       v. Barnes, 30 Ill. 2d 255, 256-57 (1964). Where there is no planned use, the definition of the

       "public improvement" becomes more nebulous. Then, the "public improvement" is the public

       benefit that results from the taking.

¶ 88          Here, the "public improvement" is Blommer's expanded industrial campus, the ultimate

       use of Eychaner's property.

¶ 89          We next turn to application of the Illinois "scope of the project" rule, which in this case

       turns on whether the taking and the depreciation caused by the PMD occurred as a single project

       or as separate projects "conceived independently" of each other. 735 ILCS 30/10-5-60 (West

       2012). Like the takings in Miller, 317 U.S. at 376-77, this case involves a single project.

¶ 90          The record indicates that the creation of the PMD, the River West TIF, and the taking of

       Eychaner's land were all a single project. The City began the process of creating the PMD in late

       1999 with the goal of protecting industrial users like Blommer. The City's study regarding the

       River West TIF indicated that it was a "financial mechanism necessary to implement the goals



                                                       -34-
       1-13-1833


       and objectives of" the PMD. The taking of Eychaner's land was not only an integral part of

       creating the PMD, but also served to carry out the goals of PMD and River West TIF. Namely,

       the preservation of the City's industry, prevention of conflicts between industrial and residential

       uses, job creation, and increased tax revenue.

¶ 91          The City argues that the inclusion of Eychaner's land in the PMD, and the corresponding

       depreciation, was not part of the project to expand Blommer's factory. But, the City and

       Blommer’s conceived of the idea to expand Blommer’s industrial campus during the process of

       creating the PMD. Blommer’s support for the PMD was integral to its creation, and the City won

       that support by agreeing to help expand Blommer’s facilities. Indeed, the expansion plans, which

       included Eychaner’s land, were drawn up in May 2000, months before the City passed the

       ordinance creating the PMD.

¶ 92          The City further argues that Eychaner's land would have been included in the PMD even

       if it was not taken for Blommer's expansion. This, however, speculative. No evidence indicates

       what might have happened had the City not agreed to aid Blommer. There might have been no

       PMD at all, or perhaps the boundaries might have been altered. But speculation does not provide

       a basis to support the trial court's ruling. Cf. Rogers v. Matanda, Inc., 393 Ill. App. 3d 521, 527

       (2009) ("The existence of proximate cause cannot be established by speculation, surmise, or

       conjecture." (Internal quotation marks omitted.)); Parks v. Brinkman, 2014 IL App (2d) 130633,

       ¶ 67 ("Speculation cannot take the place of evidence."). Accordingly, the PMD zoning—as a

       depreciation proximately caused by the improvement—should have been excluded under the

       Illinois "scope of the project" rule (735 ILCS 30/10-5-60 (West 2012)), and the trial court erred.

¶ 93          Eychaner characterizes the PMD zoning of his property as downzoning. We disagree.

       Generally, a collateral attack on the zoning at the time of a taking is not permitted in eminent



                                                        -35-
       1-13-1833


       domain proceedings. Department of Public Works & Buildings v. Exchange National Bank, 31

       Ill. App. 3d 88, 98 (1975). Downzoning is an exception. Where the condemnor rezones a parcel

       of land to depress its value in future eminent domain proceedings, the condemnee may attack the

       validity of the rezoning ordinance. Id. There is no evidence that the City rezoned Eychaner’s

       land to depress its value.

¶ 94                             Evidence of City’s Motive behind PMD Zoning

¶ 95           Eychaner next argues that the trial court erred in excluding some evidence of how the

       City adopted the PMD zoning. Having held that the trial court erred in allowing evidence of the

       PMD zoning under the Illinois "scope of the project" rule, the jury should not consider how the

       City adopted the zoning. As our supreme court stated long ago, the purpose in taking the land,

       "[w]hether or not the project is necessary or advisable, or the necessity for taking the property, or

       whether more property is taken than necessary *** are not questions for the jury." St. Clair

       County Housing Authority v. Quirin, 379 Ill. 52, 57 (1942); see Lake County Forest Preserve

       District v. O'Malley, 96 Ill. App. 3d 1084, 1091 (1981) (holding that condemnor may not appeal

       to jury's self interests in valuing property).

¶ 96                                          Appraisers’ Tesitmony

¶ 97           Eychaner raises three issues with the testimony at trial, including the trial court: (i)

       allowing the City’s calling MaRous and Thouvenell, who had once been disclosed as Eychaner’s

       experts; (ii) not permitting Eychaner to cross-examine MaRous on his opinion of the reasonable

       probability of rezoning; and (iii) refusing to strike MaRous’ testimony after he violated its in

       limine order. We review each of these for an abuse of discretion, and find that the trial court

       abused its discretion in limiting the cross-examination of MaRous.




                                                        -36-
        1-13-1833


¶ 98           As to the first issue, Rule 218 states that "[a]ll dates set for the disclosure of witnesses

        *** shall be chosen to ensure that discovery will be completed not later than 60 days before the

        date on which the trial court reasonably anticipates that trial will commence, unless otherwise

        agreed by the parties. This rule is to be liberally construed to do substantial justice between and

        among the parties." Ill. S. Ct. R. 218(c) (eff. July 1, 2014). Failure to disclose an expert within

        the 60-day timeframe does not mean the trial court must automatically bar the witness. Hartman

        v. Pittsburgh Corning Corp., 261 Ill. App. 3d 706, 719 (1994). "Rather, the imposition of

        sanctions for a violation of discovery rules has always been, and still remains, a matter largely

        within the sound discretion of the trial court." (Internal quotation marks omitted.) Id. The trial

        court should consider prejudice and surprise to the opposing party when developing a sanction

        for late designation of expert witnesses. Id. at 720.

¶ 99           The trial court did not abuse its discretion in allowing the City to call MaRous and

        Thouvenell. The City added these two witnesses on October 31, 2012, when the trial was

        scheduled for November 5, 2012. The trial court declined to strike the two witnesses, but

        continued the start of trial to January 22, 2013. This course of action was well within the court's

        power. Because Eychaner formerly retained these witnesses, there was minimal prejudice to

        Eychaner's case that could not be cured by a simple continuance and verbal sanction. While the

        judge could have barred MaRous and Thouvenell from testifying, she was not required to do so.

¶ 100          Nevertheless, the trial court abused its discretion in limiting Eychaner's cross-

        examination of MaRous. Illinois Rule of Evidence 611(b) (eff. Jan. 1, 2011) states, "Cross-

        examination should be limited to the subject matter of the direct examination and matters

        affecting the credibility of the witness. The court may, in the exercise of discretion, permit

        inquiry into additional matters as if on direct examination." Where the trial court limited cross



                                                         -37-
        1-13-1833


        examination, we will only reverse if an abuse of discretion resulted in manifest prejudice to the

        limited party. Bauer v. Memorial Hospital, 377 Ill. App. 3d 895, 915 (2007).

¶ 101          But, the opinion of an expert is only as valid as the bases for that opinion. Perona v.

        Volkswagen of America, Inc., 2014 IL App (1st) 130748, ¶ 51. A litigant may develop on cross-

        examination circumstances within the witness's knowledge or opinion that explain, discredit, or

        destroy the witness's testimony on direct although they may incidentally constitute new matter

        that aids the cross-examiner's case. Anderson v. Mercy, 338 Ill. App. 3d 685, 689 (2003). Facts,

        data, and opinions which form the basis of the expert's opinion but which are not disclosed on

        direct may be developed on cross-examination. Id. The cross-examiner may also elicit,

        emphasize, or otherwise call attention to facts or opinions avoided or minimized on direct

        examination. Id.

¶ 102          On direct examination, MaRous testified as follows:

                       "Q. [City's attorney:] *** [Y]ou provided an opinion of value of the subject

                    property based on a highest and best use being commercial use permitted under PMD

                    5, correct?

                       A. [MaRous:] As part of my opinions, yes.

                                                      ***

                       Q. *** I want to show you Plaintiff's Exhibit No. 111.

                       Do you recognize—do you understand what this says?

                       A. Yes.

                       Q. And can you read it to the jury?

                       A. Michael MaRous' opinions as of August 24, 2005, the fair cash market value of

                    the subject property based on a highest and best use being a commercial use permitted



                                                       -38-
1-13-1833


            under the existing PMD 5 zoning regulation is $2,550,000. This is equivalent to $100

            per square foot of land area.

               Q. And that is your opinion, correct?

               A. Under that highest and best use, correct." (Emphases added.)

On cross-examination, MaRous opined as follows:

               "Q. [Eychaner's attorney:] Now, [plaintiff's exhibit No. 111 is] you're opinion on

            the assumption that the highest and best use is a commercial use permitted under the

            existing PMD 5 zoning regulations; is that correct?

                                              ***

               A. That is correct.

                                              ***

               Q. Under the—what are the Uniform Standards of Professional Appraisal

            Practice?

               A. They are rules that appraisers are required to follow.

               Q. And under the Uniform Standards of Professional Appraisal Practice, what is

            an extraordinary assumption?

               A. It is simply an assumption of something that is not in place that could happen.

               Q. Okay. And is it correct to say here that this opinion is based on an

            extraordinary assumption that the subject site remains bound to the PMD in

            perpetuity?

               MR. ASARO [City's attorney]: Objection, motion in limine. Ask to be heard.

               THE COURT: Overruled.

               THE WITNESS [MaRous]: That is correct." (Emphasis added.)



                                               -39-
        1-13-1833


¶ 103           The City's limiting of MaRous's opinion to a canned statement should not have limited

        Eychaner's cross-examination. MaRous stated on direct that the solicited opinion only reflected

        part of his valuation, and on cross he noted his opinion was based on an "extraordinary

        assumption" that Eychaner's property could not be rezoned. The court erred in disallowing

        Eychaner from probing the sufficiency of MaRous's assumptions and the soundness of his

        opinions. Halleck v. Coastal Building Maintenance Co., 269 Ill. App. 3d 887, 897-98 (1995).

¶ 104           The City argues that the trial court reasonably limited cross-examination of MaRous

        because Eychaner sought to elicit a different opinion from the one raised on direct. We disagree.

        It is possible to describe every conclusion an expert reaches as a separate opinion. It more

        accurate to describe MaRous's opinion regarding the reasonable probability of rezoning as an

        assumption underlying his valuation opinion. The weaknesses and strengths of assumptions

        underlying an expert's opinion constitute an area rightly explored and challenged on cross-

        examination. See People v. Pasch, 152 Ill. 2d 133, 179 (1992) (holding cross-examiner may

        probe expert's qualifications, experience, sincerity, weaknesses in basis, sufficiency of

        assumptions, soundness of opinion, and material reviewed but not relied on). Eychaner was

        entitled to impeach MaRous on cross-examination with his own opinion. This would undermine

        the reliability of MaRous's valuation opinion.

¶ 105           Last, the trial court did not abuse its discretion in refusing to strike MaRous' testimony

        for violating its in limine order. While MaRous did identify Eychaner as the one who originally

        retained him, the trial court struck that testimony. It later gave a curative instruction that the jury

        should disregard and not consider the statement. "A jury is presumed to have followed the court's

        instruction to disregard testimony." Buckholtz v. MacNeal Hospital, 337 Ill. App. 3d 163, 170

        (2003). Eychaner submits no proof that the jury failed to follow the trial judge's instruction. See


                                                         -40-
        1-13-1833


        Kamp v. Preis, 332 Ill. App. 3d 1115, 1127 (2002) (a claim of prejudice from striken testimony

        without firm basis does not indicate abuse of discretion). But the jury knowing that Eychaner

        originally retained MaRous may have compounded the other errors already noted. We are

        confident that the parties and witnesses will strictly comply with the trial court's rulings on

        motion in limine on remand.

¶ 106                                            The Jury Verdict

¶ 107            Eychaner argues that the jury's verdict was the product of a clear and palpable mistake

        based on the above errors. Because we are reversing for a new trial, we decline to address this

        issue.

¶ 108            Affirmed in part and reversed in part. Cause remanded.




                                                        -41-